Gkay, J.
All the points made in this case are covered by previous decisions. The objections to the complaint were formal, and not having been made in the Municipal Court, to which the complaint was originally presented, were not open in the Superior Court. Commonwealth v. Walton, 11 Allen, 238. Commonwealth v. Vincent, 108 Mass. 441. The objections to the service of the Warrant could not be made for the first time in the Superior Court. Commonwealth v. Henry, 7 Cush. 512. Commonwealth v. Gregory, 7 Gray, 498. The attestation of the record by the assistant clerk of the Municipal Court was sufficient. Commonwealth v. Clark, 16 Gray, 88. Commonwealth v. Connell, 9 Allen, 488. Any irregularity in the proceedings of the Municipal Court presented no ground for dismissing the complaint in the court appealed to ; for the appeal vacated the judgment below and gave the defendant his full rights in the court above. Commonwealth v. O'Neil, 6 Gray, 343. Commonwealth v. Tinkham, 14 Gray, 12. Commonwealth v. McCormack, 7 Allen, 532.
Exceptions overruled.